DETAILED ACTION
Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/19/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drummond et al. (US 2011/0078717) in view of Benfield et al. (US 2018/0268501), and further in view of Girgensohn et al. (US 7480442), and further in view of Danovitz (US 2015/0074700).

Claim 1, Drummond teaches a method, comprising:
presenting a representation of a multimedia file within a user interface (figs. 7-10; p. 0086-0088);
identifying selection of a distribution element (i.e. group) within the user interface, the distribution element generated based on interaction with the representation of the multimedia file (i.e. making segments) (p. 0086-0094);
generating a message with the one or more file segments (i.e. notify users) (p. 0100-0101).
Drummond is silent regarding a method, comprising:
based on selection of the distribution element, generating  a pair of segmentation elements within the user interface, the pair of segmentation elements including a first segmentation element generated at a first position based on selection of the distribution element and a second segmentation element generated at a second position based on a characteristic of the multimedia file;
identifying an interaction with the first segmentation element and the second segmentation elements, the distribution element associated with a plurality of distribution applications and each distribution application being associated with a distribution type, selection of the distribution element including selection of a first 
generating one or more file segments from the multimedia file based on the interaction with the first segmentation element, second segmentation element, and the first distribution type associated with the distribution application; and
“the message generated based on the first distribution application”.
Girgensohn teaches a method, comprising:
based on selection of the distribution element, generating a pair of segmentation elements within the user interface, the pair of segmentation elements including a first segmentation element generated at a first position based on selection of the distribution element and a second segmentation element generated at a second position based on a characteristic of the multimedia file (i.e. summary clips) (col. 4-5, lines 35-25);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided summary clips of a longer file as taught by Girgensohn to the system of Drummond to shorten video length for sharing (col. 4-5, lines 35-25).
Benfield teaches a method, comprising:
“identifying an interaction with the first segmentation element (i.e. one or more sequences) and the second segmentation elements” (i.e. user engagement score is associated with user interaction with the piece of multimedia) (p. 0209-0210);
generating one or more file segments from the multimedia file based on the interaction with the first segmentation element (i.e. one or more sequences), second segmentation element, and a distribution type (i.e. branching module) associated with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment processing as taught by Benfield to the system of Drummond, Benfield to provide users with content according to the viewing preferences (p. 0209).
Danovitz teaches the specific feature of:
“the distribution element associated with a plurality of distribution applications (i.e. sharing to portal) and each distribution application being associated with a distribution type (i.e. posting email, text etc.), selection of the distribution element including selection of a first distribution application of the plurality of distribution applications, the first distribution application being associated with a first distribution type” (fig. 2; p. 0059-0078);
“the message generated based on the first distribution application” (i.e. message and sharing platform) (fig. 5E).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided sharing platform for clips as taught by Danovits to the system of Drummond, Benfield, Girgensohn to allow for only sharing relevant portions of a media program (p. 0059).

Claim 2, Drummond is silent regarding the method of claim 1, wherein the interaction with the first segmentation element is a single interaction, the method further comprising:
determining a first position corresponding to a predetermined position within the multimedia file; and
determining a second position within the multimedia file corresponding to a position of the interaction with the first segmentation element.
Benfield teaches the method of claim 1, wherein the interaction with the at least one segmentation element is a single interaction, the method further comprising:
determining a first position corresponding to a predetermined position within the multimedia file (i.e. identified sequence) (p. 0209-0211); and
determining a second position within the multimedia file corresponding to a position of the interaction with the first segmentation element (i.e. second sequence) (p. 0209-0211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment 

Claim 3, Drummond is silent regarding the method of claim 1, wherein the interaction with the first segmentation element is a plurality of interactions, the method further comprising:
determining a first position within the multimedia file corresponding to a first interaction with the first segmentation element of the pair of segmentation elements; and
determining a subsequent position, within the multimedia file, corresponding to a subsequent interaction with second segmentation element of the pair of segmentation elements.
Benfield teaches the method of claim 1, wherein the interaction with the at least one segmentation element is a plurality of interactions, the method further comprising:
determining a first position within the multimedia file corresponding to a first interaction with the first segmentation element of the pair of segmentation elements (i.e. user engagement scores according to the sequences) (p. 0209-0211); and
determining a subsequent position (i.e. second sequence), within the multimedia file, corresponding to a subsequent interaction (i.e. sequences according to user engagement score) with second segmentation element of the pair of segmentation elements (p. 0209-0211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment 

Claim 4, Drummond teaches the method of claim 1, wherein generating the one or more file segments further comprises: 
identifying a first portion of the multimedia file occurring between a first position and a second position within the multimedia file (i.e. creating segment of interest) (p. 0086-0094);
identifying a second portion of the multimedia file occurring between subsequent positions within the multimedia file (i.e. creating segment of interest) (p. 0086-0094); and
segmenting the first portion and the second portion of the multimedia file (i.e. creating segment of interest) (p. 0086-0094).

Claim 5, Drummond teaches the method of claim 1, further comprising:
based on the selection of the distribution element, presenting a set of recipients (i.e. community group) (fig. 8A; p. 0086-0094); 
identifying selection of one or more recipients within the user interface (fig. 8A-B).
“in response to generating the one or more file segments, assigning at least one recipient to each file segment” (figs. 8A-B; p. 0086-0094).
Drummond is silent regarding the specific feature of:

Benfield teaches the specific feature of:
“in response to identifying the interaction (i.e. user engagement score) with at least one segmentation element of the pair of segmentation elements, assigning at least one recipient to each file segment (I.e. viewer)” (p. 0209-0211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment processing as taught by Benfield to the system of Drummond to provide users with content according to the viewing preferences (p. 0209).

Claim 6, Drummond teaches the method of claim 1, further comprising:
based on generating the one or more file segments (i.e. creating segments), presenting a set of recipients (i.e. group) (figs. 8A-B; p. 0086-0094); 
identifying selection of one or more recipients within the user interface; and assigning at least one recipient to each file segment (figs. 8A-B; p. 0086-0094).

Claim 7, Drummond teaches the method of claim 1, wherein the one or more file segments is a plurality of file segments, the method further comprising:
based on the selection of the first distribution element, (i.e. group) identifying the first distribution type (i.e. community group) (p. 0086-0094). 

Drummond is silent regarding the method of claim 1, wherein the one or more file segments is a plurality of file segments, the method further comprising:
based on the identified first distribution type, combining the plurality of file segments into a distribution file excluding at least a portion of the multimedia file.
Benfield teaches the method of claim 1, wherein the one or more file segments is a plurality of file segments, the method further comprising:
based on the identified first distribution type, combining the plurality of file segments into a distribution file excluding at least a portion of the multimedia file (i.e. sequences) (p. 0209-0211).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have provided automatic segment processing as taught by Benfield to the system of Drummond to provide users with content according to the viewing preferences (p. 0209).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 10 is analyzed and interpreted as an apparatus of claim 3.
Claim 11 is analyzed and interpreted as an apparatus of claim 4.
Claim 12 is analyzed and interpreted as an apparatus of claim 5.
Claim 13 is analyzed and interpreted as an apparatus of claim 7.


Claim 15 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 2. Drummond inherently teaches “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 2.
Claim 16 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 3. Drummond inherently teaches “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 3.
Claim 17 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the 
Claim 18 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 5. Drummond inherently teaches “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 5.
Claim 19 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 6. Drummond inherently teaches “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 6.
Claim 20 recites “a computer program product comprising a non-transitory computer readable storage medium having program instructions stored thereon, the program instructions being executable by one or more processors to cause” to perform the steps of claim 7. Drummond inherently teaches “a computer program product 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Claims 1-20 are rejected.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426



/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        3/22/2021